Citation Nr: 0815052	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision (mailed in 
September 2004) by the Department of Veterans Affairs (VA) 
Regional Office (RO) above, which, in pertinent part, denied 
service connection for hearing loss and confirmed and 
continued a previous denial of service connection for a back 
disability.  

In November 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  In December 2007, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

As noted above, in November 2007, the veteran testified at a 
hearing before the undersigned Veterans Law Judge.  By letter 
dated in January 2008, the veteran was advised that the Board 
was unable to obtain a recording of his hearing due to 
several inaudible portions of the tape.  He was also informed 
of his opportunity to have another hearing.  Received from 
the veteran in January 2008 was correspondence in which he 
indicated that he wished to appear at another hearing before 
a Veterans Law Judge at the RO in connection with his appeal.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
to appear in person.  Accordingly, the case is REMANDED for 
the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, with 
appropriate notification to the veteran 
and his representative.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

